On Petition to Rehear
CARNET, J.
We have carefully considered the petition to rehear filed by the defendant-in-error, Fred Patrick. We have again read the case of Quarles v. Gregg, 30 Tenn. App. 216, 204 S. W. (2d) 535, relied upon very strongly in support of the petition to rehear. It is still our opinion that the Quarles case has no application to the present case in so far as the Town of Alamo is concerned.
In the Quarles case the driver of the stopped truck properly placed lighted flares both in front and behind. The Court of Appeals found the driver of this truck to be sober and free from negligence. On the other hand the plaintiff’s intestate who drove into the stopped truck was shown to have been drinking intoxicating liquor with whiskey in his car and he crashed into the stopped car in violation of a warning by a flashlight as did the defendant, Crisp, in the present case. The Quarles case would be applicable to a suit by Crisp against Patrick but not to a suit by the Town of Alamo against Patrick and Crisp.
The petition to rehear also insists that the acts of Town Marshal Reasons constituted him a second actor as described in the case of Carney v. Goodman, 38 Tenn. App. 55, 270 S. W. (2d) 572. We differ with this construction and interpretation of Carney v. Goodman.
*504Therefore, we are constrained to adhere to onr former opinion that the issues of proximate concurring negligence on the part of the defendants, Patrick and Crisp, and of Town Marshal Reasons should have been submitted to a jury for determination. Petition to rehear is respectfully denied.
Taylor, Special Judge, and Bejach, J., concur.